UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from to Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address of Principal Executive Offices, and Telephone Number Identification No. 1-3525 AMERICAN ELECTRIC POWER COMPANY, INC. (A New York Corporation) 13-4922640 1-3457 APPALACHIAN POWER COMPANY (A Virginia Corporation) 54-0124790 1-2680 COLUMBUS SOUTHERN POWER COMPANY (An Ohio Corporation) 31-4154203 1-3570 INDIANA MICHIGAN POWER COMPANY (An Indiana Corporation) 35-0410455 1-6543 OHIO POWER COMPANY (An Ohio Corporation) 31-4271000 0-343 PUBLIC SERVICE COMPANY OF OKLAHOMA (An Oklahoma Corporation) 73-0410895 1-3146 SOUTHWESTERN ELECTRIC POWER COMPANY (A Delaware Corporation) 72-0323455 All Registrants 1 Riverside Plaza, Columbus, Ohio 43215-2373 Telephone (614) 716-1000 Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether American Electric Power Company, Inc. is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of ‘accelerated filer and large accelerated filer’ in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filerXAccelerated filerNon-accelerated filer Indicate by check mark whether Appalachian Power Company, Columbus Southern Power Company, Indiana Michigan Power Company, Ohio Power Company, Public Service Company of Oklahoma and Southwestern Electric Power Company, are large accelerated filers, accelerated filers, or non-accelerated filers.See definition of ‘accelerated filer and large accelerated filer’ in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filerAccelerated filerNon-accelerated filerX Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act). Yes No X Columbus Southern Power Company, Indiana Michigan Power Company and Public Service Company of Oklahoma meet the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and are therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H(2) to Form 10-Q. Number of shares of common stock outstanding of the registrants at July 31, 2007 American Electric Power Company, Inc. 399,203,993 ($6.50 par value) Appalachian Power Company 13,499,500 (no par value) Columbus Southern Power Company 16,410,426 (no par value) Indiana Michigan Power Company 1,400,000 (no par value) Ohio Power Company 27,952,473 (no par value) Public Service Company of Oklahoma 9,013,000 ($15 par value) Southwestern Electric Power Company 7,536,640 ($18 par value) AMERICAN ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY COMPANIES INDEX TO QUARTERLY REPORTS ON FORM 10-Q June 30, 2007 Glossary of Terms Forward-Looking Information Part I. FINANCIAL INFORMATION Items 1, 2 and 3 - Financial Statements, Management’s Financial Discussion and Analysis and Quantitative and Qualitative Disclosures About Risk Management Activities: American Electric Power Company, Inc. and Subsidiary Companies: Management’s Financial Discussion and Analysis of Results of Operations Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Consolidated Financial Statements Appalachian Power Company and Subsidiaries: Management’s Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Columbus Southern Power Company and Subsidiaries: Management’s Narrative Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Indiana Michigan Power Company and Subsidiaries: Management’s Narrative Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Ohio Power Company Consolidated: Management’s Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Public Service Company of Oklahoma: Management’s Narrative Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Southwestern Electric Power Company Consolidated: Management’s Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Combined Management’s Discussion and Analysis of Registrant Subsidiaries Controls and Procedures Part II.OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 5. Other Information Item 6. Exhibits: Exhibit 12 Exhibit 31(a) Exhibit 31(b) Exhibit 31(c) Exhibit 31(d) Exhibit 32(a) Exhibit 32(b) SIGNATURE This combined Form 10-Q is separately filed by American Electric Power Company, Inc., Appalachian Power Company, Columbus Southern Power Company, Indiana Michigan Power Company, Ohio Power Company, Public Service Company of Oklahoma and Southwestern Electric Power Company.Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to the other registrants. GLOSSARY OF TERMS When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below. Term Meaning ADITC Accumulated Deferred Investment Tax Credits. AEGCo AEP Generating Company, an AEP electric utility subsidiary. AEP or Parent American Electric Power Company, Inc. AEP Consolidated AEP and its majority owned consolidated subsidiaries and consolidated affiliates. AEP Credit AEP Credit, Inc., a subsidiary of AEP which factors accounts receivable and accrued utility revenues for affiliated domestic electric utility companies. AEP East companies APCo, CSPCo, I&M, KPCo and OPCo. AEP System or the System American Electric Power System, an integrated electric utility system, owned and operated by AEP’s electric utility subsidiaries. AEP System Power Pool orAEP Power Pool Members are APCo, CSPCo, I&M, KPCo and OPCo.The Pool shares the generation, cost of generation and resultant wholesale off-system sales of the member companies. AEPEP AEP Energy Partners, Inc., a subsidiary of AEP dedicated to wholesale marketing and trading, asset management and commercial and industrial sales in the deregulated Texas market. AEPSC American Electric Power Service Corporation, a service subsidiary providing management and professional services to AEP and its subsidiaries. AEP West companies PSO, SWEPCo, TCC and TNC. AFUDC Allowance for Funds Used During Construction. ALJ Administrative Law Judge. AOCI Accumulated Other Comprehensive Income (Loss). APCo Appalachian Power Company, an AEP electric utility subsidiary. ARO Asset Retirement Obligations. CAA Clean Air Act. CO2 Carbon Dioxide. Cook Plant Donald C. Cook Nuclear Plant, a two-unit, 2,110 MW nuclear plant owned by I&M. CSPCo Columbus Southern Power Company, an AEP electric utility subsidiary. CSW Central and South West Corporation, a subsidiary of AEP (Effective January 21, 2003, the legal name of Central and South West Corporation was changed to AEP Utilities, Inc.). CTC Competition Transition Charge. DETM Duke Energy Trading and Marketing L.L.C., a risk management counterparty. E&R Environmental compliance and transmission and distribution system reliability. ECAR East Central Area Reliability Council. EDFIT Excess Deferred Federal Income Taxes. EITF Financial Accounting Standards Board’s Emerging Issues Task Force. ERCOT Electric Reliability Council of Texas. FASB Financial Accounting Standards Board. Federal EPA United States Environmental Protection Agency. FERC Federal Energy Regulatory Commission. FIN FASB Interpretation No. FIN 46 FIN 46, “Consolidation of Variable Interest Entities.” FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes” and FASB Staff Position FIN 48-1 “Definition of Settlement in FASB Interpretation No. 48.” GAAP Accounting Principles Generally Accepted in the United States of America. HPL Houston Pipeline Company, a former AEP subsidiary. IGCC Integrated Gasification Combined Cycle, technology that turns coal into a cleaner-burning gas. IPP Independent Power Producer. IRS Internal Revenue Service. IURC Indiana Utility Regulatory Commission. I&M Indiana Michigan Power Company, an AEP electric utility subsidiary. JMG JMG Funding LP. KGPCo Kingsport Power Company, an AEP electric distribution subsidiary. KPCo Kentucky Power Company, an AEP electric utility subsidiary. KPSC Kentucky Public Service Commission. kV Kilovolt. KWH Kilowatthour. LPSC Louisiana Public Service Commission. MTM Mark-to-Market. MW Megawatt. MWH Megawatthour. NOx Nitrogen oxide. Nonutility Money Pool AEP System’s Nonutility Money Pool. NRC Nuclear Regulatory Commission. NSR New Source Review. NYMEX New York Mercantile Exchange. OATT Open Access Transmission Tariff. OCC Corporation Commission of the State of Oklahoma. OPCo Ohio Power Company, an AEP electric utility subsidiary. OTC Over the counter. OVEC Ohio Valley Electric Corporation, which is 43.47% owned by AEP. PJM Pennsylvania – New Jersey – Maryland regional transmission organization. PSO Public Service Company of Oklahoma, an AEP electric utility subsidiary. PUCO Public Utilities Commission of Ohio. PUCT Public Utility Commission of Texas. Registrant Subsidiaries AEP subsidiaries which are SEC registrants; APCo, CSPCo, I&M, OPCo, PSO, SWEPCo. REP Texas Retail Electric Provider. Risk Management Contracts Trading and nontrading derivatives, including those derivatives designated as cash flow and fair value hedges. Rockport Plant A generating plant, consisting of two 1,300 MW coal-fired generating units near Rockport, Indiana owned by AEGCo and I&M. RTO Regional Transmission Organization. S&P Standard and Poor’s. SEC United States Securities and Exchange Commission. SECA Seams Elimination Cost Allocation. SFAS Statement of Financial Accounting Standards issued by the Financial Accounting Standards Board. SFAS 71 Statement of Financial Accounting Standards No. 71, “Accounting for the Effects of Certain Types of Regulation.” SFAS 133 Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities.” SFAS 157 Statement of Financial Accounting Standards No. 157, “Fair Value Measurements.” SFAS 158 Statement of Financial Accounting Standards No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans.” SFAS 159 Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SIA System Integration Agreement. SO2 Sulfur Dioxide. SPP Southwest Power Pool. Sweeny Sweeny Cogeneration Limited Partnership, owner and operator of a four unit, 480 MW gas-fired generation facility, owned 50% by AEP. SWEPCo Southwestern Electric Power Company, an AEP electric utility subsidiary. TCC AEP Texas Central Company, an AEP electric utility subsidiary. TEM SUEZ Energy Marketing NA, Inc. (formerly known as Tractebel Energy Marketing, Inc.). Texas Restructuring Legislation Legislation enacted in 1999 to restructure the electric utility industry in Texas. TNC AEP Texas North Company, an AEP electric utility subsidiary. True-up Proceeding A filing made under the Texas Restructuring Legislation to finalize the amount of stranded costs and other true-up items and the recovery of such amounts. Utility Money Pool AEP System’s Utility Money Pool. VaR Value at Risk, a method to quantify risk exposure. Virginia SCC Virginia State Corporation Commission. WPCo Wheeling Power Company, an AEP electric distribution subsidiary. WVPSC Public Service Commission of West Virginia. FORWARD-LOOKING INFORMATION This report made by AEP and its Registrant Subsidiaries contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.Although AEP and each of its Registrant Subsidiaries believe that their expectations are based on reasonable assumptions, any such statements may be influenced by factors that could cause actual outcomes and results to be materially different from those projected.Among the factors that could cause actual results to differ materially from those in the forward-looking statements are: · Electric load and customer growth. · Weather conditions, including storms. · Available sources and costs of, and transportation for, fuels and the creditworthiness of fuel suppliers and transporters. · Availability of generating capacity and the performance of our generating plants. · Our ability to recover regulatory assets and stranded costs in connection with deregulation. · Our ability to recover increases in fuel and other energy costs through regulated or competitive electric rates. · Our ability to build or acquire generating capacity when needed at acceptable prices and terms and to recover those costs through applicable rate cases or competitive rates. · New legislation, litigation and government regulation including requirements for reduced emissions of sulfur, nitrogen, mercury, carbon, soot or particulate matter and other substances. · Timing and resolution of pending and future rate cases, negotiations and other regulatory decisions (including rate or other recovery for new investments, transmission service and environmental compliance). · Resolution of litigation (including pending Clean Air Act enforcement actions and disputes arising from the bankruptcy of Enron Corp. and related matters). · Our ability to constrain operation and maintenance costs. · The economic climate and growth in our service territory and changes in market demand and demographic patterns. · Inflationary and interest rate trends. · Our ability to develop and execute a strategy based on a view regarding prices of electricity, natural gas and other energy-related commodities. · Changes in the creditworthiness of the counterparties with whom we have contractual arrangements, including participants in the energy trading market. · Actions of rating agencies, including changes in the ratings of debt. · Volatility and changes in markets for electricity, natural gas and other energy-related commodities. · Changes in utility regulation, including the potential for new legislation in Ohio and membership in and integration into regional transmission organizations. · Accounting pronouncements periodically issued by accounting standard-setting bodies. · The performance of our pension and other postretirement benefit plans. · Prices for power that we generate and sell at wholesale. · Changes in technology, particularly with respect to new, developing or alternative sources of generation. · Other risks and unforeseen events, including wars, the effects of terrorism (including increased security costs), embargoes and other catastrophic events. The registrants expressly disclaim any obligation to update any forward-looking information. AMERICAN ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY COMPANIES MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS EXECUTIVE OVERVIEW Regulatory Activity The status of base rate filings ongoing or finalized this quarter with implemented rates are: Operating Company Jurisdiction Revised AnnualRate Increase Request Implemented Annual Rate Increase Effective Date of Rate Increase (in millions) APCo Virginia $ 198 (a) $ 24 (a) October 2006 OPCo Ohio 8 8 (b) May 2007 CSPCo Ohio 24 24 (b) May 2007 TCC Texas 81 70 (b) June 2007 TNC Texas 25 14 June 2007 PSO Oklahoma 50 9 (b) July 2007 (a) The difference between the requested and implemented amounts of annual rate increase is partially offset by approximately $35 million of incremental E&R costs which APCo anticipates to file for recovery through the E&R surcharge mechanism in 2008.APCo also requested a net $50 million reduction, beginning September 1, 2007, in credits to customers for off-system sales margins as part of its July 2007 fuel clause filing under the new re-regulation legislation. (b) Rate increase is presently subject to refund.Proceeding is on-going. In Virginia, APCo filed the following non-base rate requests in July 2007 with the Virginia SCC: Operating Company Jurisdiction Cost Type Request Projected Date of Rate Increase (in millions) APCo Virginia Incremental E&R $ 60 December 2007 APCo Virginia Fuel, Off-system Sales 33 September 2007 West Virginia IGCC In June 2007, APCo filed testimony with the WVPSC supporting construction of a 629 MW IGCC plant adjacent to APCo’s existing Mountaineer Generating Station in Mason County, WV.APCo requested pre-approval of a surcharge rate mechanism to provide for the timely recovery of both the ongoing finance costs of the project during the construction period as well as the capital and operating costs and a return on equity once the facility is placed into commercial operation.In July 2007, APCo filed a request with the Virginia SCC to recover an estimated $45 million in financing costs on projected IGCC construction work in progress including pre-construction development design and planning costs from July 1, 2007 through December 31, 2009.If APCo receives all necessary approvals, the plant could be completed as early as mid-2012 for an estimated cost of $2.2 billion. Indiana Depreciation Study In June 2007, the IURC approved a settlement agreement allowing I&M to implement reduced book depreciation rates upon the filing by I&M of a general rate petition.On June 19, 2007, I&M filed its rate petition to be effective on July 1, 2007.The settlement agreement will result in a reduction of book depreciation expense of $37 million primarily related to the Cook Plant license extension for the period from June 19, 2007 to December 31, 2007, which was offset by a $5 million regulatory liability, recorded in June 2007, to provide for an agreed-upon fuel credit.I&M expects new base rates including the reduced depreciation to become effective in late 2008 or early 2009. Indiana Rate Cap Effective July 1, 2007, I&M’s rate cap ended for both base and fuel rates.I&M’s fuel factor increased effective with July 2007 billings to recover the full projected cost of fuel.I&M will resume deferring through revenues any under/over-recovered fuel costs for future recovery/refund. SWEPCo Fuel Reconciliation – Texas In June 2007, an ALJ issued a Proposal for Decision recommending a $17 million disallowance in SWEPCo's Texas fuel reconciliation proceeding.Results of operations for the second quarter were adversely affected by $25 million as a result of reflecting the ALJ’s decision.In July 2007, the PUCT orally affirmed the ALJ report.A final order is expected in the third quarter of 2007. Virginia Restructuring In April 2007, the Virginia legislature re-regulated electric utilities’ generation/supply rates on a cost basis effective July 1, 2007.We recorded an extraordinary pretax reduction in APCo’s earnings of $118 million ($79 million, net of tax) from reapplication of SFAS 71 regulatory accounting in the second quarter of 2007 as a result of the newre-regulation legislation. Investment Activity In the second quarter of 2007, we completed the purchase of the arby Electric Generation Station for $102 million and the purchase of the 1,096 MW Lawrenceburg Generating Station for $325 million. RESULTS OF OPERATIONS Our principal operating business segments and their related business activities are as follows: Utility Operations · Generation of electricity for sale to U.S. retail and wholesale customers. · Electricity transmission and distribution in the U.S. MEMCO Operations · Barging operations that annually transport approximately 34 million tons of coal and dry bulk commodities primarily on the Ohio, Illinois and lower Mississippi rivers.Approximately 35% of the barging operations relates to the transportation of coal, 30% relates to agricultural products, 18% relates to steel and 17% relates to other commodities. Generation and Marketing · IPPs, wind farms and marketing and risk management activities primarily in ERCOT. The table below presents our consolidated Income Before Discontinued Operations and Extraordinary Loss for the three and six months ended June 30, 2007 and 2006.We reclassified prior year amounts to conform to the current year’s segment presentation. Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (in millions) Utility Operations $ 238 $ 159 $ 491 $ 524 MEMCO Operations 7 14 22 35 Generation and Marketing 15 2 14 6 All Other (a) (3 ) (3 ) 1 (15 ) Income Before Discontinued Operations and Extraordinary Loss $ 257 $ 172 $ 528 $ 550 (a) All Other includes: · Parent’s guarantee revenue received from affiliates, interest income and interest expense and other nonallocated costs. · Other energy supply related businesses, including the Plaquemine Cogeneration Facility, which was sold in the fourth quarter of 2006. Second Quarter of 2007 Compared to Second Quarter of 2006 Income Before Discontinued Operations and Extraordinary Loss in 2007 increased $85 million compared to 2006 primarily due to an increase in Utility Operations segment earnings of $79 million.The increase in Utility Operations segment earnings primarily relates to higher retail margins mostly due to rate increases and favorable weather and increased margins from off-system sales. Average basic shares outstanding increased to 399 million in 2007 from 394 million in 2006 primarily due to the issuance of shares under our incentive compensation plans.Actual shares outstanding were 399 million as of June 30, 2007. Six Months Ended June 30, 2007 Compared to Six Months Ended June 30, 2006 Income Before Discontinued Operations and Extraordinary Loss in 2007 decreased $22 million compared to 2006 primarily due to a decrease in Utility Operations segment earnings of $33 million.The decrease in Utility Operations segment earnings primarily relates to higher operation and maintenance expenses, higher regulatory amortization expense and lower earnings-sharing payments from Centrica received in March 2007 representing the last payment of the earnings-sharing agreement.These decreases in earnings were partially offset by rate increases and favorable weather. Average basic shares outstanding increased to 398 million in 2007 from 394 million in 2006 primarily due to the issuance of shares under our incentive compensation plans.Actual shares outstanding were 399 million as of June 30, 2007. Utility Operations Our Utility Operations segment includes primarily regulated revenues with direct and variable offsetting expenses and net reported commodity trading operations.We believe that a discussion of the results from our Utility Operations segment on a gross margin basis is most appropriate in order to further understand the key drivers of the segment.Gross margin represents utility operating revenues less the related direct cost of fuel, including consumption of chemicals and emissions allowances and purchased power. Utility Operations Income Summary For the Three and Six Months Ended June 30, 2007 and 2006 Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (in millions) Revenues $ 2,954 $ 2,796 $ 5,987 $ 5,762 Fuel and Purchased Power 1,109 1,123 2,228 2,249 Gross Margin 1,845 1,673 3,759 3,513 Depreciation and Amortization 365 346 748 686 Other Operating Expenses 957 983 1,948 1,819 Operating Income 523 344 1,063 1,008 Other Income, Net 27 44 45 85 Interest Charges and Preferred Stock Dividend Requirements 207 161 386 315 Income Tax Expense 105 68 231 254 Income Before Discontinued Operations and Extraordinary Loss $ 238 $ 159 $ 491 $ 524 Summary of Selected Sales and Weather Data For Utility Operations For the Three and Six Months Ended June 30, 2007 and 2006 Three Months Ended June 30, Six Months Ended June 30, Energy/Delivery Summary 2007 2006 2007 2006 (in millions of KWH) Energy Retail: Residential 10,127 9,590 24,267 22,528 Commercial 10,227 9,440 19,586 18,349 Industrial 14,848 13,716 28,413 26,937 Miscellaneous 632 655 1,245 1,274 Total Retail 35,834 33,401 73,511 69,088 Wholesale 9,376 10,822 18,154 21,667 Delivery Texas Wires – Energy delivered to customers served by AEP’s Texas Wires Companies 6,746 6,915 12,577 12,461 Total KWHs 51,956 51,138 104,242 103,216 Cooling degree days and heating degree days are metrics commonly used in the utility industry as a measure of the impact of weather on results of operations.In general, degree day changes in our eastern region have a larger effect on results of operations than changes in our western region due to the relative size of the two regions and the associated number of customers within each. Summary of Heating and Cooling Degree Days for Utility Operations For the Three and Six Months Ended June 30, 2007 and 2006 Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (in degree days) Weather Summary Eastern Region Actual – Heating (a) 222 107 2,039 1,563 Normal – Heating (b) 174 175 1,966 1,992 Actual – Cooling (c) 367 228 382 229 Normal – Cooling (b) 275 279 278 282 Western Region (d) Actual – Heating (a) 92 5 994 663 Normal – Heating (b) 33 33 991 1,005 Actual – Cooling (c) 622 815 678 858 Normal – Cooling (b) 656 652 674 669 (a) Eastern region and western region heating degree days are calculated on a 55 degree temperature base. (b) Normal Heating/Cooling represents the thirty-year average of degree days. (c) Eastern region and western region cooling degree days are calculated on a 65 degree temperature base. (d) Western region statistics represent PSO/SWEPCo customer base only. Second Quarter of 2007 Compared to Second Quarter of 2006 Reconciliation of Second Quarter of 2006 to Second Quarter of 2007 Income from Utility Operations Before Discontinued Operations and Extraordinary Loss (in millions) Second Quarter of 2006 $ 159 Changes in Gross Margin: Retail Margins 72 Off-system Sales 52 Transmission Revenues 22 Other Revenues 26 Total Change in Gross Margin 172 Changes in Operating Expenses and Other: Other Operation and Maintenance 26 Depreciation and Amortization (19 ) Carrying Costs Income (17 ) Interest and Other Charges (46 ) Total Change in Operating Expenses and Other (56 ) Income Tax Expense (37 ) Second Quarter of 2007 $ 238 Income from Utility Operations Before Discontinued Operations and Extraordinary Loss increased $79 million to $238 million in 2007.The key drivers of the increase were a $172 million increase in Gross Margin partially offset by a $56 million increase in Operating Expenses and Other and a $37 million increase in Income Tax Expense. The major components of the net increase in Gross Margin were as follows: · Retail Margins increased $72 million primarily due to the following: · A $36 million increase related to new rates implemented in our Ohio jurisdictions as approved by the PUCO in our RSP’s. · A $36 million increase related to increased residential and commercial usage and customer growth. · A $24 million increase related to Ormet, a new industrial customer in Ohio.See “Ormet” section of Note 3. · A $19 million increase related to increased sales to municipal, cooperative and other customers primarily resulting from new power supply contracts. · A $26 million increase in usage related to weather.As compared to the prior year, our eastern region experienced a 61% increase in cooling degree days partially offset by a 24% decrease in cooling degree days in our western region. These increases were partially offset by: · A $38 million net decrease related to the APCo Virginia base rate case which includes a second quarter 2007 provision for revenue refund as a result of the final order offset by the new rates implemented.See “Virginia Base Rate Case” section of Note 3. · A $25 million decrease due to a second quarter 2007 provision related to a SWEPCo Texas fuel reconciliation proceeding.See “SWEPCo Fuel Reconciliation – Texas” section of Note 3. · A $21 million decrease in financial transmission rights revenue, net of congestion, primarily due to fewer transmission constraints within the PJM market. · Margins from Off-system Sales increased $52 million primarily due to higher power prices in the east and stronger trading margins offset by higher internal load and lower generation availability. · Transmission Revenues increased $22 million primarily due to a provision recorded in the second quarter of 2006 related to potential SECA refunds.See “Transmission Rate Proceedings at the FERC” section of Note 3. · Other Revenues increased $26 million primarily due to higher securitization revenue at TCC resulting from the $1.7 billion securitization in October 2006.Securitization revenue represents amounts collected to recover securitization bond principal and interest payments related to TCC’s securitized transition assets and are fully offset by amortization and interest expenses. Utility Operating Expenses and Other and Income Taxes changed between years as follows: · Other Operation and Maintenance expenses decreased $26 million primarily due to reduced expenses for storm restoration and lower administrative and general expenses. · Depreciation and Amortization expense increased $19 million primarily due to increased Ohio regulatory asset amortization related to recovery of IGCC pre-construction costs, increased Texas amortization of the securitized transition assets and higher depreciable property balances, offset by adjustments related to implementation of the final order in the APCo Virginia base rate case. · Carrying Costs Income decreased $17 million because TCC started recovering stranded costs in October 2006, thus eliminating future TCC carrying costs income. · Interest and Other Charges increased $46 million primarily due to additional debt issued in the fourth quarter of 2006 including TCC securitization bonds. · Income Tax Expense increased $37 million due to an increase in pretax income. Six Months Ended June 30, 2007 Compared to Six Months Ended June 30, 2006 Reconciliation of Six Months Ended June 30, 2006 to Six Months Ended June 30, 2007 Income from Utility Operations Before Discontinued Operations and Extraordinary Loss (in millions) Six Months Ended June 30, 2006 $ 524 Changes in Gross Margin: Retail Margins 210 Off-system Sales 11 Transmission Revenues (8 ) Other Revenues 33 Total Change in Gross Margin 246 Changes in Operating Expenses and Other: Other Operation and Maintenance (85 ) Gain on Dispositions of Assets, Net (47 ) Depreciation and Amortization (62 ) Taxes Other Than Income Taxes 3 Carrying Costs Income (39 ) Other Income, Net (1 ) Interest and Other Charges (71 ) Total Change in Operating Expenses and Other (302 ) Income Tax Expense 23 Six Months Ended June 30, 2007 $ 491 Income from Utility Operations Before Discontinued Operations and Extraordinary Loss decreased $33 million to $491 million in 2007.The key driver of the decrease was a $302 million increase in Operating Expenses and Other, offset by a $246 million increase in Gross Margin and a $23 million decrease in Income Tax Expense. The major components of the net increase in Gross Margin were as follows: · Retail Margins increased $210 million primarily due to the following: · A $71 million increase related to new rates implemented in our Ohio jurisdictions as approved by the PUCO in our RSPs and a $20 million increase related to new rates implemented in other east jurisdictions of Kentucky, West Virginia and Virginia. · A $70 million increase related to increased residential and commercial usage and customer growth. · A $66 million increase in usage related to weather.As compared to the prior year, our eastern region and western region experienced 30% and 50% increases, respectively, in heating degree days.Also, our eastern region experienced a 67% increase in cooling degree days which was offset by a 21% decrease in cooling degree days in our western region. · A $37 million increase related to Ormet, a new industrial customer in Ohio.See “Ormet” section of Note 3. These increases were partially offset by: · A $48 million decrease in financial transmission rights revenue, net of congestion, primarily due to fewer transmission constraints within the PJM market. · A $25 million decrease due to a second quarter 2007 provision related to a SWEPCo Texas fuel reconciliation proceeding.See “SWEPCo Fuel Reconciliation – Texas” section of Note 3. · Margins from Off-system Sales increased $11 million primarily due to higher power prices in the east and stronger trading margins offset by higher internal load and lower generation availability. · Transmission Revenues decreased $8 million primarily due to the elimination of SECA revenues as of April 1, 2006 offset by a provision recorded in the second quarter of 2006 related to potential SECA refunds.See“Transmission Rate Proceedings at the FERC” section of Note 3. · Other Revenues increased $33 million primarily due to higher securitization revenue at TCC resulting from the $1.7 billion securitization in October 2006.Securitization revenue represents amounts collected to recover securitization bond principal and interest payments related to TCC’s securitized transition assets and are fully offset by amortization and interest expenses. Utility Operating Expenses and Other and Income Taxes changed between years as follows: · Other Operation and Maintenance expenses increased $85 million primarily due to increases in generation expenses related to plant outages, base operations and removal costs and distribution expenses associated with service reliability and storm restoration primarily in Oklahoma. · Gain on Disposition of Assets, Net decreased $47 million primarily related to the earnings sharing agreement with Centrica from the sale of our REPs in 2002.In 2006, we received $70 million from Centrica for earnings sharing and in 2007 we received $20 million as the earnings sharing agreement ended. · Depreciation and Amortization expense increased $62 million primarily due to increased Ohio regulatory asset amortization related to recovery of IGCC pre-construction costs, increased Texas amortization of the securitized transition assets and higher depreciable property balances. · Carrying Costs Income decreased $39 million because TCC started recovering stranded costs in October 2006, thus eliminating future TCC carrying costs income. · Interest and Other Charges increased $71 million primarily due to additional debt issued in the fourth quarter of 2006 including TCC securitization bonds. · Income Tax Expense decreased $23 million due to a decrease in pretax income. MEMCO Operations Second Quarter of 2007 Compared to Second Quarter of 2006 Income Before Discontinued Operations and Extraordinary Loss from our MEMCO Operations segment decreased from $14 million in 2006 to $7 million in 2007.While MEMCO operated 15% more barges in the second quarter of 2007 than the same period in 2006, freight revenues remained flat as spot market freight demand remained weaker than in 2006, primarily related to reduced steel and cement imports.Operating expenses were up 11% over the same period in 2006 mainly due to the increased fleet size, increased fuel costs and wage increases for towboat crews. Six Months Ended June 30, 2007 Compared to Six Months Ended June 30, 2006 Income Before Discontinued Operations and Extraordinary Loss from our MEMCO Operations segment decreased from $35 million in 2006 to $22 million in 2007.MEMCO operated approximately 16% more barges in the first six months of 2007 than 2006, however, revenue remained flat as reduced imports, primarily steel and cement continued to depress freight rates and reduce northbound loadings.Operating expenses were up for the first six months of 2007 compared to 2006 primarily due to the cost of the increased fleet size, fuel and wage increases. Generation and Marketing Second Quarter of 2007 Compared to Second Quarter of 2006 Income Before Discontinued Operations and Extraordinary Loss from our Generation and Marketing segment increased from $2 million in 2006 to $15 million in 2007.The increase primarily relates to favorable marketing contracts with municipalities and cooperatives in ERCOT.Net revenues for our Generation and Marketing segment increased primarily due to certain existing ERCOT energy contracts which were transferred from our Utility Operations segment on January 1, 2007. Six Months Ended June 30, 2007 Compared to Six Months Ended June 30, 2006 Income Before Discontinued Operations and Extraordinary Loss from our Generation and Marketing segment increased from $6 million in 2006 to $14 million in 2007.The increase primarily relates to favorable marketing contracts with municipalities and cooperatives in ERCOT.Net revenues for our Generation and Marketing segment increased primarily due to certain existing ERCOT energy contracts which were transferred from our Utility Operations segment on January 1, 2007. All Other Second Quarter of 2007 Compared to Second Quarter of 2006 Loss Before Discontinued Operations and Extraordinary Loss from All Other was essentially flat at $3 million. Six Months Ended June 30, 2007 Compared to Six Months Ended June 30, 2006 Income Before Discontinued Operations and Extraordinary Loss from All Other increased from a $15 million loss in 2006 to income of $1 million in 2007.In 2006, we had after-tax losses of $8 million from operation of the Plaquemine Cogeneration Facility which was sold in the fourth quarter of 2006.In 2007, we had an after-tax gain of $10 million on the sale of investment securities. AEP System Income Taxes Income Tax Expense increased $36 million in the second quarter of 2007 compared to the second quarter of 2006 primarily due to an increase in pretax book income. Income Tax Expense decreased $23 million for the six-month period ended June 30, 2007 compared to the six-month period ended June 30, 2006 primarily due to a decrease in pretax book income and changes in certain book/tax differences accounted for on a flow-through basis. FINANCIAL CONDITION We measure our financial condition by the strength of our balance sheet and the liquidity provided by our cash flows. Debt and Equity Capitalization June 30, 2007 December 31, 2006 ($ in millions) Long-term Debt, Including Amounts Due Within One Year $ 14,588 59.0 % $ 13,698 59.1 % Short-term Debt 438 1.8 18 0.0 Total Debt 15,026 60.8 13,716 59.1 Common Equity 9,656 39.0 9,412 40.6 Preferred Stock 61 0.2 61 0.3 Total Debt and Equity Capitalization $ 24,743 100.0 % $ 23,189 100.0 % Our ratio of debt to total capital increased, as planned,from 59.1% to 60.8% in 2007 due to our increased borrowings. Liquidity Liquidity, or access to cash, is an important factor in determining our financial stability.We are committed to maintaining adequate liquidity. Credit Facilities We manage our liquidity by maintaining adequate external financing commitments.At June 30, 2007, our available liquidity was approximately $2.7 billion as illustrated in the table below: Amount Maturity (in millions) Commercial Paper Backup: Revolving Credit Facility $ 1,500 March 2011 Revolving Credit Facility 1,500 April 2012 Total 3,000 Cash and Cash Equivalents 172 Total Liquidity Sources 3,172 Less: AEP Commercial Paper Outstanding 416 Letters of Credit Drawn 27 Net Available Liquidity $ 2,729 In 2007, we amended the terms and extended the maturity of our two credit facilities by one year to March 2011 and April 2012, respectively.The facilities are structured as two $1.5 billion credit facilities of which $300 million may be issued under each credit facility as letters of credit. Debt Covenants and Borrowing Limitations Our revolving credit agreements contain certain covenants and require us to maintain our percentage of debt to total capitalization at a level that does not exceed 67.5%.The method for calculating our outstanding debt and other capital is contractually defined in our revolving credit agreements. At June 30, 2007, this contractually-defined percentage was 56.1%.Nonperformance of these covenants could result in an event of default under these credit agreements.At June 30, 2007, we complied with all of the covenants contained in these credit agreements.In addition, the acceleration of our payment obligations, or the obligations of certain of our major subsidiaries, prior to maturity under any other agreement or instrument relating to debt outstanding in excess of $50 million, would cause an event of default under these credit agreements and permit the lenders to declare the outstanding amounts payable. The two revolving credit facilities do not permit the lenders to refuse a draw on either facility if a material adverse change occurs. Under a regulatory order, our utility subsidiaries, other than TCC, cannot incur additional indebtedness if the issuer’s common equity would constitute less than 30% of its capital.In addition, this order restricts those utility subsidiaries from issuing long-term debt unless that debt will be rated investment grade by at least one nationally recognized statistical rating organization.At June 30, 2007, all applicable utility subsidiaries complied with this order. Utility Money Pool borrowings and external borrowings may not exceed amounts authorized by regulatory orders.At June 30, 2007, we had not exceeded those authorized limits. Credit Ratings AEP’s ratings have not been adjusted by any rating agency during 2007 and AEP is currently on a stable outlook by the rating agencies.Our current credit ratings are as follows: Moody’s S&P Fitch AEP Short Term Debt P-2 A-2 F-2 AEP Senior Unsecured Debt Baa2 BBB BBB If we or any of our rated subsidiaries receive an upgrade from any of the rating agencies listed above, our borrowing costs could decrease.If we receive a downgrade in our credit ratings by one of the rating agencies listed above, our borrowing costs could increase and access to borrowed funds could be negatively affected. Cash Flow Managing our cash flows is a major factor in maintaining our liquidity strength. Six Months Ended June 30, 2007 2006 (in millions) Cash and Cash Equivalents at Beginning of Period $ 301 $ 401 Net Cash Flows From Operating Activities 969 1,123 Net Cash Flows Used For Investing Activities (2,127 ) (1,572 ) Net Cash Flows From Financing Activities 1,029 297 Net Decrease in Cash and Cash Equivalents (129 ) (152 ) Cash and Cash Equivalents at End of Period $ 172 $ 249 Cash from operations, combined with a bank-sponsored receivables purchase agreement and short-term borrowings, provides working capital and allows us to meet other short-term cash needs.We use our corporate borrowing program to meet the short-term borrowing needs of our subsidiaries.The corporate borrowing program includes a Utility Money Pool, which funds the utility subsidiaries, and a Nonutility Money Pool, which funds the majority of the nonutility subsidiaries.In addition, we also fund, as direct borrowers, the short-term debt requirements of other subsidiaries that are not participants in either money pool for regulatory or operational reasons.As of June 30, 2007, we had credit facilities totaling $3 billion to support our commercial paper program.The maximum amount of commercial paper outstanding during 2007 was $833 million.The weighted-average interest rate of our commercial paperfor the six months ended June 30, 2007 was 5.40%.We generally use short-term borrowings to fund working capital needs, property acquisitions and construction until long-term funding is arranged.Sources of long-term funding include issuance of common stock or long-term debt and sale-leaseback or leasing agreements.Utility Money Pool borrowings and external borrowings may not exceed authorized limits under regulatory orders.See the discussion below for further detail related to the components of our cash flows. Operating Activities Six Months Ended June 30, 2007 2006 (in millions) Net Income $ 451 $ 556 Less:Discontinued Operations, Net of Tax (2 ) (6 ) Income Before Discontinued Operations 449 550 Noncash Items Included in Earnings 938 617 Changes in Assets and Liabilities (418 ) (44 ) Net Cash Flows From Operating Activities $ 969 $ 1,123 Net Cash Flows From Operating Activities decreased in 2007 primarily due to lower fuel costs recovery. Net Cash Flows From Operating Activities were $1 billion in 2007. We produced Income Before Discontinued Operations of $449 million adjusted for noncash expense items, primarily depreciation and amortization.Other changes in assets and liabilities represent items that had a current period cash flow impact, such as changes in working capital, as well as items that represent future rights or obligations to receive or pay cash, such as regulatory assets and liabilities.The current period activity in these asset and liability accounts relates to a number of items, the most significant of which relates primarily to the Texas CTC refund of fuel over-recovery. Net Cash Flows From Operating Activities were $1.1 billion in 2006.We produced Income Before Discontinued Operations of $550 million adjusted for noncash expense items, primarily depreciation and amortization.In 2005, we initiated fuel proceedings in Oklahoma, Texas, Virginia and Arkansas seeking recovery of our increased fuel costs.Under-recovered fuel costs decreased due to recovery of higher cost of fuel, especially natural gas.Other changes in assets and liabilities represent items that had a current period cash flow impact, such as changes in working capital, as well as items that represent future rights or obligations to receive or pay cash, such as regulatory assets and liabilities.The current period activity in these asset and liability accounts relates to a number of items; the most significant are a $185 million cash increase from net Accounts Receivable/Accounts Payable due to a lower balance of Customer Accounts Receivable at June 30, 2006 and a $189 million decrease in cash related to customer deposits held for trading activities. Investing Activities Six Months Ended June 30, 2007 2006 (in millions) Construction Expenditures $ (1,823 ) $ (1,611 ) Change in Other Temporary Investments, Net (129 ) 3 (Purchases)/Sales of Investment Securities, Net 208 (51 ) Acquisition of Darby and Lawrenceburg Plants (427 ) - Proceeds from Sales of Assets 74 118 Other (30 ) (31 ) Net Cash Flows Used For Investing Activities $ (2,127 ) $ (1,572 ) Net Cash Flows Used For Investing Activities were $2.1 billion in 2007 primarily due to Construction Expenditures for our environmental, distribution and new generation investment plan.We paid $427 million to purchase gas-fired generating units.In our normal course of business, we purchase investment securities including auction rate securities and variable rate demand notes with cash available for short-term investments.Also included in Purchases/Sales of Investment Securities, Net are purchases and sales of securities within our nuclear trusts. Net Cash Flows Used For Investing Activities were $1.6 billion in 2006 primarily due to Construction Expenditures.Construction Expenditures increased due to our environmental investment plan. We forecast approximately $1.7 billion of construction expenditures for the remainder of 2007.Estimated construction expenditures are subject to periodic review and modification and may vary based on the ongoing effects of regulatory constraints, environmental regulations, business opportunities, market volatility, economic trends, weather, legal reviews and the ability to access capital.These construction expenditures will be funded through results of operations and financing activities. Financing Activities Six Months Ended June 30, 2007 2006 (in millions) Issuance of Common Stock $ 90 $ 6 Issuance/Retirement of Debt, Net 1,294 552 Dividends Paid on Common Stock (311 ) (291 ) Other (44 ) 30 Net Cash Flows From Financing Activities $ 1,029 $ 297 Net Cash Flows From Financing Activities in 2007 were $1 billion primarily due to issuing $1.1 billion of debt securities including $1 billion of new debt for plant acquisitions and construction and increasing short-term commercial paper borrowings.We paid common stock dividends of $311 million.See Note 9 for a complete discussion of long-term debt issuances and retirements. Net Cash Flows From Financing Activities in 2006 were $297 million.During 2006, we issued $115 million of obligations relating to pollution control bonds, issued $850 million of notes and retired $396 million of notes for a net increase in notes outstanding of $454 million and increased our short-term commercial paper outstanding by $144 million.The Other amount of $30 million in the above table includes $68 million received from a coal supplier, net of an $8 million repayment, related to a long-term coal purchase contract amended in March 2006. Our capital investment plans for the remainder of 2007 will require additional funding of approximately $1.5 billion from the capital markets. Off-balance Sheet Arrangements Under a limited set of circumstances we enter into off-balance sheet arrangements to accelerate cash collections, reduce operational expenses and spread risk of loss to third parties.Our current guidelines restrict the use of off-balance sheet financing entities or structures to only allow traditional operating lease arrangements and sales of customer accounts receivable that we enter in the normal course of business.Our significant off-balance sheet arrangementsare as follows: June 30, 2007 December 31, 2006 (in millions) AEP Credit Accounts Receivable Purchase Commitments $ 549 $ 536 Rockport Plant Unit 2 Future Minimum Lease Payments 2,290 2,364 Railcars Maximum Potential Loss From Lease Agreement 30 31 For complete information on each of these off-balance sheet arrangements see the “Off-balance Sheet Arrangements” section of “Management’s Financial Discussion and Analysis of Results of Operations” in the 2006 Annual Report. Summary Obligation Information A summary of our contractual obligations is included in our 2006 Annual Report and has not changed significantly from year-end other than the debt issuances discussed in “Cash Flow” and “Financing Activities” above. Other Texas REPs As part of the purchase-and-sale agreement related to the sale of our Texas REPs in 2002, we retained the right to share in earnings with Centrica from the two REPs above a threshold amount through 2006 if the Texas retail market developed increased earnings opportunities.We received $20 million and $70 million payments in 2007 and 2006, respectively, for our share in earnings.The payment we received in 2007 was the final payment under the earnings sharing agreement. SIGNIFICANT FACTORS We continue to be involved in various matters described in the “Significant Factors” section of Management’s Financial Discussion and Analysis of Results of Operations in our 2006 Annual Report.The 2006 Annual Report should be read in conjunction with this report in order to understand significant factors without material changes in status since the issuance of our 2006 Annual Report, but may have a material impact on our future results of operations, cash flows and financial condition. Ohio Restructuring CSPCo and OPCo are involved in discussions with various stakeholders in Ohio about potential legislation to address the period following the expiration of the RSPs on December 31, 2008.At this time, management is unable to predict whether CSPCo and OPCo will transition to market pricing, as permitted by the current Ohio restructuring legislation, extend their RSP rates, with or without modification, or become subject to a legislative reinstatement of some form of cost-based regulation for their generation supply business on January 1, 2009 when the RSP period ends. Texas Restructuring TCC recovered its net recoverable stranded generation costs through a securitization financing and is refunding its net other true-up items through a CTC rate rider credit under 2006 PUCT orders.TCC appealed the PUCT stranded costs true-up orders seeking relief in both state and federal court on the grounds that certain aspects of the orders are contrary to the Texas Restructuring Legislation, PUCT rulemakings, federal law and fail to fully compensate TCC for its net stranded cost and other true-up items.The significant items appealed by TCC are: · The PUCT ruling that TCC did not comply with the Texas Restructuring Legislation and PUCT rules regarding the required auction of 15% of its Texas jurisdictional installed capacity, which led to a significant disallowance of capacity auction true-up revenues, · The PUCT ruling that TCC acted in a manner that was commercially unreasonable, because TCC failed to determine a minimum price at which it would reject bids for the sale of its nuclear generating plant and it bundled out-of-the-money gas units with the sale of its coal unit, which led to the disallowance of a significant portion of TCC’s net stranded generation plant cost, and · The two federal matters regarding the allocation of off-system sales related to fuel recoveries and the potential tax normalization violation. Municipal customers and other intervenors also appealed the PUCT true-up orders seeking to further reduce TCC’s true-up recoveries.In March 2007, the Texas District Court judge hearing the various appeals affirmed the PUCT’s April 4, 2006 final true-up order for TCC with two significant exceptions.The judge determined that the PUCT erred by applying an invalidated rule to determine the carrying cost rate for the true-up of stranded costs.However, the District Court did not rule that the carrying cost rate was inappropriate.If the District Court’s ruling on the carrying cost rate is ultimately upheld on appeal and remanded to the PUCT for reconsideration, the PUCT could either confirm the existing weighted average carrying cost (WACC) rate or determine a new rate.If the PUCT reduces the rate, it could result in a material adverse change to TCC’s recoverable carrying costs, results of operations, cash flows and financial condition. The District Court judge also determined the PUCT improperly reduced TCC’s net stranded plant costs for commercial unreasonableness.If upheld on appeal, this ruling could have a materially favorable effect on TCC’s results of operations and cash flows. TCC, the PUCT and intervenors appealed the District Court rulings to the Court of Appeals.Management cannot predict the outcome of these proceedings.If TCC ultimately succeeds in its appeals, it could have a favorable effect on future results of operations, cash flows and financial condition.If municipal customers and other intervenors succeed in their appeals, or if TCC has a tax normalization violation, it could have a substantial adverse effect on future results of operations, cash flows and financial condition. SECA Revenue Subject to Refund The AEP East companies ceased collecting T&O revenues in accordance with FERC orders, and collected SECA rates to mitigate the loss of T&O revenues from December 1, 2004 through March 31, 2006, when SECA rates expired.Intervenors objected to the SECA rates, raising various issues.As a result, the FERC set SECA rate issues for hearing and ordered that the SECA rate revenues be collected, subject to refund or surcharge.The AEP East companies paid SECA rates to other utilities at considerably lesser amounts than collected.If a refund is ordered, the AEP East companies would also receive refunds related to the SECA rates they paid to third parties.The AEP East companies recognized gross SECA revenues of $220 million. Approximately $19 million of these recorded SECA revenues billed by PJM were not collected.The AEP East companies filed a motion with the FERC to force payment of these uncollected SECA billings. In August 2006, a FERC ALJ issued an initial decision, finding that the rate design for the recovery of SECA charges was flawed and that a large portion of the “lost revenues” reflected in the SECA rates was not recoverable.The ALJ found that the SECA rates charged were unfair, unjust and discriminatory and that new compliance filings and refunds should be made.The ALJ also found that the unpaid SECA rates must be paid in the recommended reduced amount. Since the implementation of SECA rates in December 2004, the AEP East companies recorded approximately $220 million of gross SECA revenues, subject to refund.In 2006, the AEP East companies provided reserves of $37 million in net refunds for current and future SECA settlements with all of AEP’s SECA customers.The AEP East companies reached settlements with certain SECA customers related to approximately $69 million of such revenues for a net refund of $3 million.The AEP East companies are in the process of completing two settlements-in-principle on an additional $36 million of SECA revenues and expect to make net refunds of $4 million when those settlements are approved.Thus, completed and in-process settlements cover $105 million of SECA revenues and will consume about $7 million of the reserves for refunds, leaving approximately $115 million of contested SECA revenues and $30 million of refund reserves.If the ALJ’s initial decision were upheld in its entirety, it would disallow approximately $90 million of the AEP East companies’ remaining $115 million of unsettled gross SECA revenues.Based on recent settlement experience and the expectation that most of the $115 million of unsettled SECA revenues will be settled, management believes that the remaining reserve will be adequate. In September 2006, AEP, together with Exelon Corporation and The Dayton Power and Light Company, filed an extensive post-hearing brief and reply brief noting exceptions to the ALJ’s initial decision and asking the FERC to reverse the decision in large part.Management believes that the FERC should reject the initial decision because it contradicts prior related FERC decisions, which are presently subject to rehearing.Furthermore, management believes the ALJ’s findings on key issues are largely without merit.As directed by the FERC, management is working to settle the remaining $115 million of unsettled revenues within the remaining reserve balance.Although management believes it has meritorious arguments and can settle with the remaining customers within the amount provided, management cannot predict the ultimate outcome of ongoing settlement talks and, if necessary, any future FERC proceedings or court appeals.If the FERC adopts the ALJ’s decision and/or AEP cannot settle a significant portion of the remaining unsettled claims within the amount provided, it will have an adverse effect on future results of operations and cash flows. Virginia Restructuring In April 2004, Virginia enacted legislation that amended the Virginia Electric Utility Restructuring Act extending the transition period to market rates for the generation and supply of electricity, including the extension of capped rates, through December 31, 2010.The legislation provided APCo with specified cost recovery opportunities during the extended capped rate period, including two optional bundled general base rate changes and an opportunity for timely recovery, through a separate rate mechanism, of certain unrecovered incremental environmental and reliability costs incurred on and after July 1, 2004.Under the amended restructuring law, APCo continues to have an active fuel clause recovery mechanism in Virginia and continues to practice deferred fuel accounting.Also, under the amended restructuring law, APCo has the right to defer incremental environmental compliance costs and incremental E&R costs for future recovery, to the extent such costs are not being recovered, and amortizes a portion of such deferrals commensurate with their recovery. In April 2007, the Virginia legislature adopted a comprehensive law providing for the re-regulation of electric utilities’ generation and supply rates.These amendments shorten the transition period by two years (from 2010 to 2008) after which rates for retail generation and supply will return to a form of cost-based regulation in lieu of market-based rates.The legislation provides for, among other things, biennial rate reviews beginning in 2009; rate adjustment clauses for the recovery of the costs of (a) transmission services and new transmission investments, (b) demand side management, load management, and energy efficiency programs, (c) renewable energy programs, and (d) environmental retrofit and new generation investments; significant return on equity enhancements for investments in new generation and, subject to Virginia SCC approval, certain environmental retrofits, and a floor on the allowed return on equity based on the average earned return on equities’ of regional vertically integrated electric utilities.Effective July 1, 2007, the amendments allow utilities to retain a minimum of 25% of the margins from off-system sales with the remaining margins from such sales credited against fuel factor expenses with a true-up to actual.The legislation also allows APCo to continue to defer and recover incremental environmental and reliability costs incurred through December 31, 2008.The new re-regulation legislation should result in significant positive effects on APCo’s future earnings and cash flows from the mandated enhanced future returns on equity, the reduction of regulatory lag from the opportunities to adjust base rates on a biennial basis and the new opportunities to request timely recovery of certain new costs not included in base rates. With the newre-regulation legislation, APCo’s generation business again meets the criteria for application of regulatory accounting principles under SFAS 71.The extraordinary pretax reduction in APCo’s earnings and shareholder’s equity from reapplication of SFAS 71 regulatory accounting of $118 million ($79 million, net of tax) was recorded in the second quarter of 2007.This extraordinary net loss primarily relates to the reestablishment of $139 million in net generation-related customer-provided removal costs as a regulatory liability, offset by the restoration of $21 million of deferred state income taxes as a regulatory asset.In addition, APCo established a regulatory asset of $17 million for qualifying SFAS 158 pension costs of the generation operations that, for ratemaking purposes, are deferred for future recovery under the new law.AOCI and Deferred Income Taxes increased by $11 million and $6 million, respectively. New Generation In March 2005, CSPCo and OPCo filed a joint application with the PUCO seeking authority to recover costs related to building and operating a power plant using clean-coal technology.The application proposed three phases of cost recovery associated with the IGCC plant:Phase 1, recovery of $24 million in pre-construction costs during 2006; Phase 2, concurrent recovery of construction-financing costs; and Phase 3, recovery or refund in distribution rates of any difference between the market-based standard service offer price for generation and the cost of operating and maintaining the plant, including a return on and return of the ultimate cost to construct the plant, originally projected to be $1.2 billion, along with fuel, consumables and replacement power costs.The proposed recoveries in Phases 1 and 2 would be applied against the 4% limit on additional generation rate increases CSPCo and OPCo could request under their RSPs. In April 2006, the PUCO issued an order authorizing CSPCo and OPCo to implement Phase 1 of the cost recovery proposal.In June 2006, the PUCO issued another order approving a tariff to recover Phase 1 pre-construction costs over a period of no more than twelve months effective July 1, 2006.Through June 30, 2007, CSPCo and OPCo each recorded pre-construction IGCC regulatory assets of $10 million and each collected the entire $12 million approved by the PUCO.CSPCo and OPCo expect to incur additional pre-construction costs equal to or greater than the $12 million each recovered.As of June 30, 2007, CSPCo and OPCo have recorded a liability of $2 million each for the over-recovered portion.The PUCO indicated that if CSPCo and OPCo have not commenced a continuous course of construction of the IGCC plant within five years of the June 2006 PUCO order, all amounts collected for pre-construction costs, associated with items that may be utilized in IGCC projects to be built by AEP at other sites, must be refunded to Ohio ratepayers with interest.The PUCO deferred ruling on cost recovery for Phases 2 and 3 until further hearings are held.A date for further rehearings has not been set. In August 2006, the Ohio Industrial Energy Users, Ohio Consumers’ Counsel, FirstEnergy Solutions and Ohio Energy Group filed four separate appeals of the PUCO’s order in the IGCC proceeding.The Ohio Supreme Court has scheduled oral arguments for these appeals in October 2007.Management believes that the PUCO’s authorization to begin collection of Phase 1 rates is lawful.Management, however, cannot predict the outcome of these appeals.If the PUCO’s order is found to be unlawful, CSPCo and OPCo could be required to refund Phase 1 cost-related recoveries. Pending the outcome of the Supreme Court litigation, CSPCo and OPCo announced they may delay the start of construction of the IGCC plant.Recent estimates of the cost to build an IGCC plant are $2.2 billion.CSPCo and OPCo may need to request an extension to the 5 year start of construction requirement if the commencement of construction is delayed beyond 2011.In July 2007, CSPCo and OPCo filed a status report with the PUCO referencing APCo’s IGCC West Virginia filing. In January 2006, APCo filed a petition with the WVPSC requesting its approval of a Certificate of Public Convenience and Necessity (CCN) to construct a 629 MW IGCC plant adjacent to APCo’s existing Mountaineer Generating Station in Mason County, WV. In June 2007, APCo filed testimony with the WVPSC supporting the requests for a CCN and for pre-approval of a surcharge rate mechanism to provide for the timely recovery of both the ongoing finance costs of the project during the construction period as well as the capital costs, operating costs and a return of equity once the facility is placed into commercial operation.If APCo receives all necessary approvals, the plant could be completed by mid-2012 at the earliest and currently is expected to cost an estimated $2.2 billion.In July 2007, the WVPSC staff and intervenors filed to delay the procedural schedule by 90 days.APCo supported the changes to the procedural schedule.The statutory decision deadline was revised to March 2008.In July 2007, the WVPSC approved the revised procedural schedule.Through June 30, 2007, APCo deferred pre-construction IGCC costs totaling $11 million.If the plant is not built and these costs are not recoverable, future results of operations and cash flows would be adversely affected. In July 2007, APCo filed a request with the Virginia SCC to recover, over the twelve months beginning January 1, 2009, a return on projected construction work in progress including development, design and planning costs from July 1, 2007 through December 31, 2009 estimated to be $45 million associated with the IGCC plant to be constructed in West Virginia.APCo is requesting authorization to defer a return on actual pre-construction costs incurred beginning July 1, 2007 until such costs are recovered, starting January 1, 2009 as required by the new re-regulation legislation. In December 2005, SWEPCo sought proposals for new peaking, intermediate and base load generation to be online between 2008 and 2011.In May 2006, SWEPCo announced plans to construct new generation to satisfy the demands of its customers.Plans include the construction of up to 480 MW of simple-cycle natural gas combustion turbine peaking generation in Tontitown, Arkansas and a 480 MW combined-cycle natural gas fired intermediate plant at its existing Arsenal Hill Power Plant in Shreveport, Louisiana.SWEPCo also plans to build the Turk plant, a new 600 MW base load coal plant, with a 73% ownership share, in Hempstead County, Arkansas by 2011 to meet the long-term generation needs of its customers.Preliminary cost estimates for SWEPCo’s share of these new facilities are approximately $1.4 billion (this total includes all three plants, but excludes the related transmission investment and AFUDC).Expenditures related to construction of all of these facilities are expected to total $349 million in 2007.These new facilities are subject to regulatory approvals from SWEPCo’s three state commissions.Mattison plant, the peaking generation facility in Tontitown, Arkansas has been approved by all three state commissions.Mattison plant Units 3 and 4 began commercial operation in July 2007, with the remaining two units scheduled for completion in December 2007.All four units of the Mattison plant are expected to be completed in advance of the originally planned 2008 commercial operation date.Construction is expected to begin in the second half of 2007 on the base load facility and in 2008 on the intermediate facility, both upon approval from SWEPCo’s three state commissions. In September 2005, PSO sought proposals for new peaking generation to be online in 2008, and in December 2005 PSO sought proposals for base load generation to be online in 2011.PSO received proposals and evaluated those proposals meeting the Request for Proposal criteria with oversight from a neutral third party.In March 2006, PSO announced plans to add 170 MW of peaking generation to its Riverside Station plant in Jenks, Oklahoma where PSO will construct and operate two 85 MW simple-cycle natural gas combustion turbines.Also in March 2006, PSO announced plans to add 170 MW of peaking generation to its Southwestern Station plant in Anadarko, Oklahoma where they will construct and operate two 85 MW simple-cycle natural gas combustion turbines.Construction of all four peaking units began in the second quarter of 2007.Combined preliminary cost estimates for these additions are approximately $120 million.In April 2007, the OCC approved a settlement agreement in a matter involving a proposed cogeneration facility, which included a provision regarding these new peaking units.The settlement agreement provides for recovery of a purchase fee of $35 million, which PSO paid to Lawton Cogeneration, LLC (Lawton) in the second quarter of 2007 to settle the proceeding and for all rights to Lawton’s permits, options and engineering studies for the cogeneration facility.In April 2007, PSO recorded with OCC approval, the purchase fee as a regulatory asset and will recover it through a rider over a three-year period with a carrying charge of 8.25% beginning in September 2007.In addition, PSO will recover the traditional costs associated with plant in service of these new peaking units.Such costs will be recovered through the rider until cost recovery occurs through base rates or formula rates in a subsequent proceeding.PSO must file a rate case within eighteen months of the beginning of recovery through the rider unless the OCC approves a formula-based rate mechanism that provides for recovery of the peaking units. In July 2006, PSO announced plans to enter a joint ownership agreement with Oklahoma Gas and Electric Company (OG&E) and Oklahoma Municipal Power Authority (OMPA) where OG&E will construct and operate a new 950 MW coal-fueled electricity generating unit near Red Rock, Oklahoma.PSO will own 50% of the new unit.PSO, OG&E and OMPA signed an agreement in February 2007 with Red Rock Power Partners to begin the first phase of the project.Preliminary cost estimates for 100% of the new facility are approximately $1.8 billion, and the unit is expected to be online no later than the first half of 2012.This new facility is subject to regulatory approval from the OCC, which is expected later in 2007.Construction is expected to begin in the second half of 2007.The Oklahoma Supreme Court is addressing whether the upfront approval process is constitutional.PSO estimates construction expenditures for all of the new generation projects to be $167 million in 2007. In November 2006, CSPCo agreed to purchase Darby Electric Generating Station (Darby) from DPL Energy, LLC, a subsidiary of The Dayton Power and Light Company, for $102 million and the assumption of liabilities of $2 million.CSPCo completed the purchase in April 2007.The Darby plant is located near Mount Sterling, Ohio and is a natural gas, simple cycle power plant with a generating capacity of 480 MW.The purchase of Darby is an economically efficient way to provide peaking generation to our customers at a cost below that of building a new, comparable plant. In January 2007, AEGCo agreed to purchase Lawrenceburg Generating Station (Lawrenceburg) from Public Service Enterprise Group (PSEG) for $325 million and the assumption of liabilities of $3 million.The transaction closed in May 2007.The Lawrenceburg plant is located in Lawrenceburg, Indiana, adjacent to I&M’s Tanners Creek Plant, and is a natural gas, combined cycle power plant with a generating capacity of 1,096 MW.AEGCo sells the power to CSPCo under a FERC-approved purchase power contract. Electric Transmission Texas LLC Joint Venture In January 2007, we signed a participation agreement with MidAmerican Energy Holdings Company (MidAmerican) to form a joint venture company, Electric Transmission Texas LLC (ETT), to fund, own and operate electric transmission assets in ERCOT.ETT filed with the PUCT in January 2007 requesting regulatory approval to operate as an electric transmission utility in Texas, to transfer from TCC to ETT approximately $76 million of transmission assets under construction and to establish a wholesale transmission tariff for ETT.ETT also requested PUCT approval of initial rates based on an 11.25% return on equity.A hearing was held in July 2007.We expect a final order from the PUCT in October 2007. TCC also made a regulatory filing at the FERC in February 2007 regarding the transfer of certain transmission assets from TCC to ETT.In April 2007, the FERC authorized the transfer. Upon receipt of all required regulatory approvals, AEP Utilities, Inc., a subsidiary of AEP, and MEHC Texas Transco LLC, a subsidiary of MidAmerican, each will acquire a 50 percent equity ownership in ETT.AEP and MidAmerican plan for ETT to invest in additional transmission projects in ERCOT.The joint venture partners anticipate investments in excess of $1 billion of joint investment in Texas ERCOT Transmission projects that could be constructed by ETT during the next several years.The joint venture is anticipated to be formed and begin operations in the fourth quarter of 2007, subject to certain closing conditions such as necessary regulatory approvals. In February 2007, ETT filed a proposal with the PUCT that addresses the Competitive Renewable Energy Zone (CREZ) initiative of the Texas Legislature, which outlines opportunities for additional significant investment in transmission assets in Texas. A CREZ hearing was held in June 2007.We expect an order in August 2007 on the designation of zones and amount of wind generation for each zone, subsequent studies by ERCOT on specific transmission recommendations in late 2007 or early 2008 and selection of transmission construction designees by the PUCT in early 2008. We believe Texas can provide a high degree of regulatory certainty for transmission investment due to the predetermination of ERCOT’s need based on reliability requirements and significant Texas economic growth as well as public policy that supports “green generation” initiatives, which require substantial transmission improvements.In addition, a streamlined annual interim transmission cost of service review process is available in ERCOT, which reduces regulatory lag.The use of a joint venture structure will allow us to share the significant capital requirements for the investments, and also allow us to participate in more transmission projects than previously anticipated. AEP Interstate Project In January 2006, we filed a proposal with the FERC and PJM to build a new 765 kV 550-mile transmission line from West Virginia to New Jersey.The 765 kV line is designed to reduce PJM congestion costs by substantially improving west-east transfer capability by approximately 5,000 MW during peak loading conditions and reducing transmission line losses by up to 280 MW.The project would also enhance reliability of the Eastern transmission grid.The projected cost for the project, as originally proposed to PJM, is approximately $3 billion.The project is subject to PJM and state approvals, and FERC approvals of incentive cost recovery mechanisms. We were the first entity to file with the Department of Energy (DOE) seeking to have the route of a proposed transmission project designated as a National Interest Electric Transmission Corridor (NIETC).The Energy Policy Act of 2005 provides for NIETC designation for areas experiencing electric energy transmission capacity constraints or congestion that adversely affects consumers.In August 2006, the DOE issued the “National Interest Electric Transmission Congestion Study.”In this study, DOE indicated that the mid-Atlantic Coastal area, which the AEP Interstate Project is designed to reinforce, is one of the two most critical congestion areas in the nation.In April 2007, the DOE included in its draft report the mid-Atlantic Coastal area NIETC which contains the entire proposed 765 kV transmission line.The DOE expects to issue its final report by the end of 2007. In July 2006, pursuant to our request, the FERC clarified that the project qualifies for incentive rate treatment, provided that the new line is included in PJM’s 2007 Regional Transmission Expansion Plan.The conditionally- approved incentives include (a) a return on equity set at the high end of the “zone of reasonableness”; (b) the timely recovery of the cost of capital during the construction period; and (c) the ability to defer and recover costs incurred during the pre-construction and pre-operating period.Since the FERC has clarified that the project qualifies for these rate incentives, we expect to propose rates that will capture the incentives in a future FERC rate filing. In April 2007, we signed a memorandum of understanding (MOU) with Allegheny Energy Inc. (AYE) to form a joint venture company to build and own certain electric transmission assets within PJM including the first half of the West Virginia
